NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


TERRY GENE BOLLEA,                 )
                                   )
              Appellant,           )
v.                                 )                 Case No. 2D17-5163
                                   )
DON BUCHWALD & ASSOCIATES, INC.; )
TONY BURTON; MICHAEL CALTA         )
(professionally known as Cowhead); )
MATTHEW CHRISTIAN LOYD (also       )
known as Matt Loyd and Spice Boy); )
KEITH M. DAVIDSON; KEITH M.        )
DAVIDSON & ASSOCIATES, P.L.C.; COX )
RADIO, INC.; TASHA NICOLE CARREGA; )
AND LORI BURGRIDGE, ,              )
                                   )
              Appellee.            )
                                   )

Opinion filed October 25, 2019.

Appeal from the Circuit Court for Pinellas
County; Cynthia Newton, Judge.

Kristin A. Norse, and Stuart C. Markman of
Kynes, Markman & Felman, P.A., Tampa,
for Appellant.

Dilan A. Esper of Harder LLP, Beverly Hills
California, for Appellant.

Kenneth G. Turkel, and Shane B. Vogt of
Bajo/Cuva/Cohen/Turkel, Tampa, for
Appellant.
William Schifino, Jr. and John Schifino of
Burr & Forman, Tampa, for Appellees Don
Buchwald & Associates and Tony Burton.

Ilene S. Farkas and Andrew S. Goldsmith of
Pryor Cashman, LLP, New York, New York
for Appellees, Don Buchwald & Associates
and Tony Burton.

Raymond T. Elligett, Jr., Buell & Elligett,
P.A., Tampa for Appellees Don Buchwald &
Associates and Tony Burton.

No Appearance for Appellee Michael Calta
(professionally known as Cowhead).

No Appearance for Appellee Matthew
Christian Loyd (also known as Matt Loyd
and Spice Boy).

No Appearance for Appellee Keith M.
Davidson.

No Appearance for Appellee Keith M.
Davidson & Associated, P.L.C.

No Appearance for Appellee Tash Nicole
Carrega.

No Appearance for Appellee Lori Burbridge.


PER CURIAM.

             Affirmed.



VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, J.J., Concur.




                                          -2-